Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered October 14, 2004, convicting him of sodomy in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court properly denied the defendant’s speedy *507trial motion. Contrary to the defendant’s contention, the People were diligent in their efforts to produce the defendant, who was held in custody in Nassau County (see CPL 30.30 [4] [e]; People v Myron, 28 AD3d 681 [2006], cert denied — US —, 127 S Ct 1919 [Apr. 02, 2007]; People v Parker, 186 AD2d 593 [1992]; People v Gilbert, 142 AD2d 686 [1988]). The People filed writs of habeas corpus to compel the defendant’s production on scheduled court dates. Therefore, the periods of delay resulting from the defendant’s non-production on such dates are not chargeable to the People (see CPL 30.30 [4] [e]). After subtracting periods of delay which were due to the defendant’s pretrial motion practice (see CPL 30.30 [4] [a]), and adjournments either requested or consented to by the defendant (see CPL 30.30 [4] [b]), the total time chargeable to the People was within the permitted six calendar months (see CPL 30.30 [1] [a]; People v Kendzia, 64 NY2d 331 [1985]; People v Clark, 11 AD3d 706 [2004]; People v Echols, 213 AD2d 721 [1995]).
The defendant’s remaining contentions are without merit or do not require reversal. Schmidt, J.P, Goldstein, Covello and Dickerson, JJ., concur.